Name: 95/164/EC: Commission Decision of 28 April 1995 amending Decision 93/436/EEC laying down specific conditions for importing fishery products from Chile (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  America;  trade;  marketing;  health
 Date Published: 1995-05-13

 Avis juridique important|31995D016495/164/EC: Commission Decision of 28 April 1995 amending Decision 93/436/EEC laying down specific conditions for importing fishery products from Chile (Text with EEA relevance) Official Journal L 108 , 13/05/1995 P. 0074 - 0083COMMISSION DECISION of 28 April 1995 amending Decision 93/436/EEC laying down specific conditions for importing fishery products from Chile (Text with EEA relevance) (95/164/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991, laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Chile for importing fishery products into the Community has been drawn up in Commission Decision 93/436/EEC (2), as last amended by Decision 94/675/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Chile; Whereas the competent authority in Chile had proposed a temporary approval of the esablishments, in order to implement the controls foreseen in Article 6 of Directive 91/493/EEC and in Commission Decision 94/356/EC (4); whereas the assurances given by the competent authority in Chile show that the implementation of these controls is progressing well but that it is necessary to prolong until 31 December 1995 the delay granted for their full implementation; Whereas the competent authority in Chile has communicated a new list adding eight establishments and one factory ship, deleting seven factory ships and one establishment, and amending the data of the establishment; Whereas it is necessary to amend the list of approved establishments and factory ships accordingly; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex B of Decision 93/436/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX B LIST OF APPROVED ESTABLISHMENTS AND FACTORY VESSELS I. Establishments >TABLE> II. Factory vessels >TABLE>